Citation Nr: 0513720	
Decision Date: 05/19/05    Archive Date: 06/01/05	

DOCKET NO.  99-19 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disability claimed as secondary to inservice asbestosis 
exposure. 

2.  Entitlement to service connection for heart disease 
claimed as secondary to inservice asbestosis exposure.


REPRESENTATION

Appellant represented by:	Colorado Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1964 to June 1966.

With regard to the claim for service connection for heart 
disease as a result of asbestosis exposure, this matter comes 
before the Board of Veterans Appeals (Board) on appeal from a 
September 1999 rating decision of the VARO in Denver, 
Colorado, that denied entitlement to the benefit sought.

With regard to the claim for a lung disorder as a result of 
asbestosis exposure, the claim was initially denied by the 
VARO in Denver by rating decision dated November 1997.  That 
decision became final in the absence of a communication from 
the veteran disagreeing with the determination in a timely 
manner following notification of the denial action by letter 
dated November 6, 1997.  The veteran attempted to reopen the 
claim and in a decision of the Board dated in July 2003, it 
was determined that he had submitted new and material 
evidence sufficient to reopen his previously denied claim of 
entitlement to service connection for a pulmonary disability 
secondary to asbestosis exposure.  

In July 2003 the Board remanded the case with regard to both 
issues listed on the title page of this decision for 
procedural and substantive purposes.  The requested 
development has been accomplished and the case has been 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  Evidence requisite for an equitable disposition of the 
claims addressed by this decision has been developed and 
obtained, and all due process has been accorded.
2.  Any current chronic pulmonary disability was not present 
in-service or for years thereafter, and is not related to 
service or to any incident of service origin, to include 
reported in-service exposure to asbestos.

3.  Any current heart disease was not present in-service or 
for years thereafter, and is not shown to be related to 
service or to any incident of service origin, to include 
reported in-service exposure to asbestos.


CONCLUSIONS OF LAW

1.  A lung disorder claimed to be due to asbestos exposure in 
service was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004).

2.  Heart disease claimed to be due to asbestos exposure in 
service was not incurred in or aggravated by active service 
and may not be presumed to have been incurred during such 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative seek entitlement to 
service connection for a pulmonary disability and heart 
disease claimed as secondary to in-service asbestos exposure.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 
5107 (West 2002).  This law redefines the obligations of VA 
with respect to the duty to assist, including to obtain 
medical opinions where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  VA has a 
duty to notify a claimant of the evidence needed to 
substantiate his claim, of what evidence he is responsible 
for obtaining, and what evidence VA will undertake to obtain.  
38 U.S.C.A. §5103 (a); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

A review of the claims folder discloses that the veteran was 
informed by communication dated in April 2001 of enactment of 
the VCAA and of the specific duties imposed upon VA by the 
new law.  He was also informed of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Further, he was advised of the types of evidence VA 
would assist him in obtaining and what information or 
evidence the VA needed from him.  He was specifically 
notified of the requirements for service connection for a 
disability based on asbestos exposure.

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  However, because the VCAA was enacted after the 
initial adjudication of this claim by the RO (the "AOJ" in 
this case), it was impossible to provide notice of the VCAA 
before the initial adjudication in this case.  Nevertheless, 
the RO did provide the veteran with notice of the VCAA in 
July 2001, prior to readjudicating his claims in June 2002 
and January 2005 supplemental statements of the case (SSOC), 
and the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

VA's General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
the General Counsel endorsed the notice requirements cited 
above and held that, to comply with VCAA requirements, "the 
Board must ensure that compliant notice is provided unless 
the Board makes findings regarding the completeness of the 
record or as to other facts that would permit [a conclusion] 
that the notice error was harmless, including an enumeration 
of all evidence now missing from the record that must be a 
part of the record for the claimant to prevail in the 
claim."  VAOPGCPREC 7-2004 (July 16, 2004).

As noted in the Board's July 2003 determination reopening the 
claim for service connection for a pulmonary disability, in 
an April 2001 communication the veteran was specifically 
informed of the enactment of the VCAA and of the specific 
duties imposed upon VA by the law.  He was also informed of 
the information and evidence necessary to warrant entitlement 
to the benefits sought.  Further, he was advised of the types 
of evidence VA would assist him in obtaining and what 
information or evidence VA needed from him.  He was also 
specifically notified of the requirements for service 
connection for a disability based on asbestos exposure.

In addition to providing the veteran with this communication, 
the RO kept him informed of the information and evidence that 
was needed to substantiate his claims during the appeal 
period both before and after the Board remanded the claim in 
July 2003.  By means of the Board's July 2003 remand order, 
the veteran was sent a communication from VA's Appeals 
Management Center, in Washington, D.C., in August 2003 
informing him of the evidence that had been received 
regarding his claims.  He was also told what evidence VA was 
responsible for obtaining and he was told how he could help 
VA.  He was informed what the evidence had to show to support 
his claim.

Although the VCAA notice letter that was provided to him did 
not specifically contain "the fourth element," the Board 
finds that he was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claims.  In this 
regard, the Board notes that the RO also informed him in 
rating decisions and other communications, including the 
recent Supplemental Statement of that Case in January 2005, 
of the reasons for the denial of his claims and, in so doing, 
informed him of the evidence needed to substantiate the 
claims.

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. §20.1102 (harmless error).

The Board finds the veteran has had ample opportunity to 
provide any additional evidence in support of his claims.  He 
has repeatedly been informed what the evidence had to show to 
establish the benefit he is seeking, namely service 
connection.  Thus, any error in not providing a single notice 
to him covering all content requirements set forth in 
Pelegrini is harmless error.

With respect to VA's duty to assist, the Board notes that 
service medical records as well as VA medical records are in 
the claims file and have been reviewed by both the RO and the 
Board in connection with the claims.  Private medical records 
are also in the claims file.  VA examinations have been 
conducted with regard to the claims.  In particular, as 
result of the Board's remand action in July 2003, the veteran 
was afforded a comprehensive cardiology examination by VA in 
January 2004 and a pulmonary examination by VA in March 2004 
by a pulmonary medicine specialist.  The physician who 
conducted the cardiology examination in January 2004 
indicated that the claims file was not furnished to him.  
When the case was remanded by the Board in July 2003 for 
examination purposes, it was asked that the examiner review 
the medical evidence in the veteran's claims file.  A remand 
by the Board confers on a veteran the right to VA compliance 
with the terms of the remand order and imposes on the 
Secretary a concomitant duty to ensure compliance with those 
terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
Stegall, the Court held that "where . . . the remand orders 
of the Board . . . are not complied with, the Board itself 
errs in failing to ensure compliance."  However, in this 
particular case, the physician then went on to make reference 
to numerous computer entries that were available to him and 
cited specific pieces of evidence from the claims folder 
pertaining to the veteran's medical treatment and evaluation 
over the years following service.  Therefore, because the 
physician had the veteran's medical records available for 
review via computer, the Board concludes that there was 
compliance with the purpose of the remand order, i.e., to 
have an examiner review the pertinent medical history in the 
case, and it was not necessary that the examiner to have 
access physically, as opposed to virtually, to the claims 
file.

In view of the foregoing, the Board finds VA has satisfied 
its duty to assist the veteran in apprising him as to the 
evidence needed, and in obtaining evidence pertaining to his 
claims, in accordance with the requirements of the VCAA.  The 
Board therefore finds that no useful purpose would be served 
in remanding the matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
209 F. 3d. 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426,430 
(1994).  In fact, the Court has stated, "the VCAA is a reason 
to remand many, many claims, but it is not an excuse to 
remand all claims."  Livesay v. Principi, 15 Vet. App. 165, 
178 (2001) (en banc).  The claim has been in appellate status 
for several years already and the Board believes that a 
remand at this stage would merely exalt form over substance.  
The extensive record on appeal demonstrates the futility of 
any further evidentiary development and the Board finds no 
reasonable possibility that additional assistance would aid 
the veteran in substantiating his claims.  Hence, no further 
notice or assistance to him is required to fulfill VA's duty 
to assist him in the development of his claims.

Pertinent Laws and Regulations

It is the Board's responsibility to evaluate the entire 
record on appeal.  38 U.S.C.A. §7104 (a) (West 2002).  When 
there is an approximate balance of the evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. §5107 (b) (West 
2002); 38 C.F.R. §3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated "it is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§1110, 1131.  Notwithstanding the 
above, service connection may be granted for disability shown 
after service, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. §3.303 (d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of the 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on analysis of all the evidence 
of record and an evaluation of its credibility and probative 
value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Where the determinative issue involves a question of medical 
causation or medical diagnosis, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The evidence does not reflect that the veteran 
currently possesses required specialized medical training 
and/or knowledge, nor is it contended otherwise.

The Board notes that there are no statutes specifically 
dealing with asbestos and service connection for asbestos 
related diseases, and the Secretary of VA has not promulgated 
any specific regulations.  However, in 1988, VA issued a 
circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans Administration, DVB 
Circular 21-88-8, asbestos-related diseases (May 11, 1988).  
The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M 21-1, Part VI, paragraph 7.21 (January 
31, 1997).  (hereinafter M 21-1).  Also, an opinion by VA's 
Office of General Counsel discussed the development of 
asbestos claims.  VAOPGCPREC 4-00.

VA has acknowledged a relationship exists between asbestos 
exposure and the development of certain diseases, which may 
occur 10 to 45 years after exposure.  M 21-1, Part VI, 7.21 
(b) (2) (January 31, 1997).  When considering VA compensation 
claims, rating boards have the responsibility of ascertaining 
whether or not military records demonstrate evidence of 
asbestos exposure in service and of ensuring that development 
is accomplished to ascertain whether or not there was 
preservice and/or post service evidence of occupational or 
other asbestos exposure.  A determination must then be made 
as to the relationship between asbestos exposure and the 
claimed diseases, keeping in mind the latency and exposure 
information noted above.

The Manual notes that asbestos particles have a tendency to 
break easily into tiny dust particles that can float in the 
air, stick to clothes, and may be inhaled or swallowed.  
Inhalation of asbestos fibers can produce fibrosis and 
tumors.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
plural effusion and fibrosis, pleural plaque, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  The Manual notes that lung cancer 
associated with asbestos exposure originates in the lung 
parenchyma, rather than the bronchi.  Occupations involving 
asbestos exposure include mining and milling, shipyard and 
insulation work, demolition of old buildings, construction, 
manufacture and servicing of friction products such as clutch 
products and brake linings, manufacture and insulation of 
roofing and flooring materials, sheet and pipe products, and 
so forth.  High exposure to asbestos and the high prevalence 
of disease have been noted in insulation and shipyard 
workers.  This is significant considering that, during World 
War II, several million people were employed in shipyards and 
U.S. Navy Veterans were exposed to asbestos since it was used 
extensively in military ship construction.  Many of these 
people have only recently come in for medical attention 
because the latency period varies from 10 to 45 or more years 
between first exposure and development of the disease.  Also 
of significance is that the exposure to asbestos may be 
brief, (as little as a month or two) or indirect (bystander's 
disease).  The Manual goes on to say that the clinical 
diagnosis of asbestosis requires a history of asbestos 
exposure and radiographic evidence of parenchymal lung 
disease.

It should be noted that the pertinent parts of the Manual 
guidelines of service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in-service.  Dyment v. West, 
13 Vet. App. 141, 145 (1999), aff'd, Dyment v. Principi, 287 
F. 3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

Factual Evidence

The veteran's report of transfer and discharge (DD Form 214) 
discloses that his primary military occupational specialty 
was equivalent to that of an evaporator repairman.  A review 
of the service medical records discloses no complaints or 
abnormalities with regard to a pulmonary disorder or a heart 
disorder.  This includes the separation examination in June 
1966 at which time no pertinent abnormalities were indicated.  
In his report of medical history made in conjunction with the 
separation examination, the veteran expressed no pertinent 
complaints.

The post service medical evidence includes the report of an 
August 1985 x-ray study of the heart, lungs, thorax, 
diaphragm and mediastinum. No abnormalities were found.

In a January 1997 questionnaire that the veteran apparently 
completed as a plaintiff in a class action asbestos lawsuit, 
he reported that he was exposed to asbestos from 1964 to 
1997.  He related that he had been employed as a steel worker 
in the years following service.  Received in January 1997 was 
a chest x-ray study done in August 1996.  It showed mild 
fibrotic changes in both lungs.  No pleural plaque or pleural 
calcification was noted.

In a March 1997 communication the veteran reported that he 
had served as a machinist's mate during his service in the 
Navy.  He claimed he was exposed to asbestos on a daily basis 
while performing maintenance and repair work and working on 
evaporators.  He claimed he was not exposed to asbestos 
either before or after service.

Of record is a March 1997 communication from the National 
Personnel Records Center in St. Louis in which a 
representative of that facility stated that, given the period 
in which the veteran served and the nature of his duties, the 
probability of his exposure to asbestos was "highly 
probable."

An October 1998 chest x-ray study showed poorly inflated, but 
otherwise clear, lungs.  There was a normal sized cardiac 
silhouette.  An October CT study reflected no obvious pleural 
or parenchymal disease.

Of record is a report of a December 1998 VA chest clinic 
visit at which time it was stated the veteran was evaluated 
for asbestos exposure.  It was noted he had stopped smoking 
five years earlier.  A chest CT scan showed no evidence of 
pleural plaques or interstitial lung disease.  The assessment 
was "little evidence asbestosis."  A notation was also made 
of anginal type chest pain being stable, although it was 
noted that the veteran had been having it for about four 
years.

An Associate Clinical Professor of Medicine at the University 
of Colorado Health Sciences Center reviewed the claims file 
in April 1999 for an opinion as to whether it was as likely 
as not that the veteran's lung disease had its onset during 
service.  Reference was made to VA Medical Center progress 
notes between June 1997 and April 1999 reflecting the veteran 
had been thoroughly evaluated for asbestos-related lung 
disease.  The workup included a CT imaging study in October 
1998 that failed to demonstrate any asbestos related or any 
other chronic parenchymal pulmonary disease.  The physician 
stated that at the present time there was insufficient 
clinical evidence to warrant a diagnosis of asbestosis or any 
other asbestos-related medical condition.

Of record is a January 2000 determination by the Social 
Security Administration indicating the veteran had been found 
to be disabled beginning December 7, 1998, because of 
congestive heart failure, diabetes mellitus, and depression.

A July 2000 VA progress note reflected a diagnosis of 
congestive heart failure.  However, a notation was made that 
a chest x-ray study that month revealed the lungs were clear.

Also of record is a report of a July 2002 chest x-ray study 
by VA showing that the lungs were clear.  There were no 
definite pleural calcifications identified as suggestive of 
changes of asbestosis.  The impression was mild emphysematous 
changes without evidence of an acute infiltrate.

In August 2002, the veteran was evaluated by Craig S. 
Shapiro, M.D., for asbestosis and dyspnea.  The veteran 
stated that he smoked at one time, but quit many years ago.  
However, he reported he still experienced a lot of secondhand 
smoking.  Pulmonary function tests reportedly showed mild 
restrictive lung disease.  On clinical examination the lungs 
were clear.  The heart displayed regular rate and rhythm.  
The impression was mild restrictive lung disease, secondary 
to mild obesity and "perhaps" asbestosis.

Of record is an August 2002 statement to Local 2102 of the 
Rocky Mountain Steel Company indicating the veteran was 
currently enrolled in VA's Southern Colorado Health Care 
System and was being seen at the Pueblo VA facility for both 
behavioral health and medical problems.  The veteran was 
described as permanently disabled due to congestive heart 
failure and lung disease secondary to asbestos exposure while 
in the military.  The communication was signed by a 
registered nurse and a clinic psychiatrist.

The transcript of the videoconference hearing before the 
Board in January 2003 included testimony that the veteran 
served as a machinist's mate in the Navy and that he had 
repaired and maintained equipment in the engine room.  He 
testified that post service asbestos exposure was minimal 
because he wore a mask consistent with federal occupational 
safety requirements.  

Pursuant to the Board's remand in 2003, the veteran was 
accorded a comprehensive examination by VA in January 2004 by 
an examiner who reviewed the veteran's medical history via 
computer.  Notation was made that in addition to the 
veteran's Navy service for two years in the mid-1960s, he had 
worked as a steel worker in the post service years until his 
retirement in July 2000.  The veteran acknowledged that he 
had sustained considerable exposure to asbestos in that 
position.

The veteran's first awareness of heart disease, according to 
his history, was in February 1997 when he began experiencing 
chest pain.  The examiner noted that the atypical chest pain 
the veteran described was often located in the left 
pericardium.  The examiner stated this was pertinent in the 
sense that ischemic pain that lasted that long was almost 
certainly associated with clear evidence of myocardial 
ischemia or myocardial infarction or both.  The examiner 
referred to citations in the file including a March 1998 
statement from a cardiologist who reported cardiac 
catheterization showed right dominant coronary system, 
ectatic vessels, left main coronary artery, normal, left 
anterior descending artery, no significant disease, left 
circumflex artery, no significant disease, right coronary 
artery luminary irregularities.  He reported a history of 
asbestos exposure and distant tobacco use, but not recently.  
A notation was made of an idiopathic cardiomyopathy with 
mildly depressed left ventricular systolic function.  

Reference was also made to a June 2003 cardiac ultrasound 
examination by a staff cardiologist at the Denver VA Medical 
Center and an October 2003 cardiology clinic visit.  The 
physician also referred to a perfusion scan dated May 1, 
2003, and stated "at no point in time in review of the 
available file I have found any convincing evidence to 
include chest x-rays and CT examinations of the chest 
(thorax) to suggest that asbestosis is present."

After a review of the extensive notations and studies 
pertaining to the veteran in the Denver VA Medical Center 
computer file, the examiner stated there was evidence of 
heart disease.  The evidence reflected that the veteran had a 
mild cardiomyopathy not associated with myocardial infarction 
or any evidence of myocardial ischemia at any time during the 
time frame between 1997 and 2004.  As to the potential cause 
of the veteran's cardiomyopathy, the examiner stated that 
"based on the patient's history of very heavy ethanol 
ingestion, it is my opinion that the likelihood that ethanol 
is the proximate cause of his mild ventricular systolic 
dysfunction and that there is no evidence of asbestosis 
affecting cardiac function in any way."

Also of record is the report of an examination accorded the 
veteran by a VA physician who was a consultant in internal 
and pulmonary medicine, in March 2004.  The physician stated 
that for pertinent past medical history and findings of 
record, one was to see the claims folder.  He went on to say 
that the veteran indicated that after serving in the Navy as 
a machinist's mate and working with asbestos by wrapping 
steam lines with it, he worked in an Army depot as a 
munitions handler and heavy equipment operator.  He also was 
employed as a steel worker in his last job.  He began smoking 
at about age 18 and quit in 1990.  His main respiratory 
complaint was shortness of breath with occasional phlegm, but 
this did not occur every day.  Past medical history included 
diabetes mellitus, hypertension, hyperlipidemia, obstructive 
sleep apnea, and idiopathic cardiomyopathy.

Pulmonary function tests were accomplished in January 1984.  
The examiner stated that based on a clear lung examination, 
relatively recent chest x-ray studies and chest CT scan from 
a few years ago, there was " no evidence of any asbestosis."  
The pulmonary medicine specialist also stated,

[The veteran's] lung function is also 
inconsistent with any restrictive lung 
disorders such as asbestosis.  He does 
have very mild airflow limitation based 
solely on significant improvement in FEV-
1 with the use of a bronchodilator.  It 
is not exactly clear what the cause of 
this very mild airflow limitation is due 
to, but it is not likely that it is 
related to any prior asbestos exposure.



Analysis

Based on a review of the entire evidence of record, the Board 
finds that the evidence fails to show that a currently 
diagnosed cardiovascular or pulmonary disability is 
attributable to his military service or any possible asbestos 
exposure therein.  Although the veteran may sincerely believe 
that he has a heart disorder and a lung disorder resulting 
from asbestos exposure in service, as a layperson he is not 
considered competent to offer medical opinions, and testimony 
to that effect does not provide a basis upon which to 
establish service connection.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) (a layperson is generally not capable of 
an opinion on a matter requiring medical knowledge), affirmed 
sub nom Routen v. West, 142 F. 3d 1434 (Fed. Cir 1998), cert 
denied, 119 F. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The veteran's assertions regarding heart 
disease and lung disease are therefore not probative or 
competent.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and to determine where to 
give credit and where to withhold the same and, in so doing, 
the Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board is 
mindful that it cannot make its own independent medical 
determination, but must have plausible reasons, based upon 
medical evidence in the record, for favoring one medical 
opinion over another.  Evans, 12 Vet. App. at 30; see also 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Thus, the 
weight to be accorded the various items of evidence in this 
case must be determined by the quality of the evidence and 
not necessarily by its quantity or source.

Following a careful review of the entire medical evidence of 
record, the Board finds that the opinions offered by the VA 
physicians in early 2004 are more persuasive than the 
remaining assessments of record.  The VA pulmonary medicine 
specialist examined the veteran in March 2004 had access to 
the entire claims folder, including the various opinions of 
record.  Also, he is a pulmonary specialist, a fact that 
gives his comments great probative weight when considering 
pulmonary disabilities.  Although the VA physician who 
conducted the rating examination in January 2004 did not have 
access to the claims folder, he did have access to the 
veteran's computer files and specifically referred to a 
number of computer entries, including chest x-ray studies, CT 
scans, and VA cardiology clinic outpatient visits.  He stated 
unequivocally that at no point in time did he find any 
convincing evidence to suggest that asbestosis was present.  
He referred to his review of the entirety of the "extensive" 
notations and studies in the VA Medical Center computer files 
and concluded that in his opinion there was no evidence of 
asbestosis affecting the veteran's cardiac function in any 
way.  The pulmonary specialist who examined the veteran in 
March 2004 referred to the entire medical record and 
specifically made reference to several studies.  It was his 
conclusion that the veteran's lung function was not 
consistent with any restrictive lung disorder such as 
asbestosis and he opined that it was not as likely as not 
that the veteran's current mild airflow limitation was 
related to any prior asbestos exposure.  This is a much more 
clear and concise statement than the August 2002 statement 
from Dr. Shapiro in which he gave an impression of mild 
restrictive lung disease which he stated was secondary to 
mild obesity or "perhaps" asbestosis.  There is no indication 
that Dr. Shapiro had access to the entire claims folder and 
his opinion is clearly not as unequivocal expressed as that 
of the VA pulmonary specialist in March 2004.  

The Board finds that the VA physicians who examined the 
veteran in early 2004 have thoroughly considered the 
possibility of the veteran having been exposed to asbestos 
during service, but nevertheless rejected a finding that he 
had asbestosis resulting therefrom.  The Board places great 
probative weight on the reports of the VA specialists, 
particularly due to their thorough review of the veteran's 
medical history and their detailed discussions of his 
reported exposure and history in the years following service.  
See Willis v. Derwinski, 1 Vet. App. 66, 70 (1991); 
Sklar v. Brown, 5 Vet. App. 140, 146 (1993).  

For the reasons noted above, the Board finds that it would 
require resorting to an excessive degree of speculation to 
conclude that the veteran has either a lung disorder or a 
heart disorder related to any exposure to asbestos during his 
military service.  The evidence is not in equipoise so as to 
warrant the application of the benefit of the doubt doctrine.  
38 C.F.R. § 3.102.  Therefore, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a pulmonary disorder and a heart 
disorder, secondary to asbestos exposure in service.  The 
Board had considered the veteran's recent complaint that the 
aforementioned examinations were brief, but finds that each 
is set forth in extensive detail and the discussions reflect 
a comprehensive review of the record was conducted by each 
physician.


ORDER

Entitlement to service connection for a pulmonary disability 
secondary to asbestos exposure in service is denied.  

Entitlement to service connection for heart disease secondary 
to asbestos exposure in service is denied.  



	                        
____________________________________________
	KATHLEEN GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


